 
Exhibit 10.1.3
 

[Letterhead of Sequa Corporation]






May 3, 2007








Mr. Gerard M. Dombek
13539 Sunset Ridge Lane
St. Louis, MO 63128


Re:           Employment Agreement Extension


Dear Jerry:


Reference is hereby made to that certain Employment Agreement dated as of May
31, 2005, by and between Sequa Corporation ("Sequa") and you as amended by that
certain letter Agreement dated May 10, 2006, between Sequa and you
(collectively, the "Employment Agreement").  Terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Employment Agreement.


This letter shall confirm that the Employment Term as set forth in Section 3 of
the Employment Agreement shall be extended for an additional one (1) year from
and after May 31, 2008, through May 31, 2009.


All other terms and conditions of the Employment Agreement shall remain in full
force and effect and are hereby ratified by Executive and Company.


If the foregoing confirms your agreement and understanding, please so indicate
by signing in the space provided below and returning one (1) original of this
letter to me.



 
Very truly yours,
     
Sequa Corporation
     
/s/ Martin Weinstein
 
Martin Weinstein
 
Vice Chairman and Chief Executive Officer



Acknowledged and Agreed
this 10th day of May, 2007
/s/ Gerard M. Dombek
Gerard M. Dombek


